DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the remarks filed on 5/10/2022. The amendments
filed on 5/10/2022 have been entered. Claims 2-9, 11-12, 16-18, and 20-23 have been canceled by the applicant and are no longer considered, and new claims 24-33 have been added. Accordingly, claims 1, 10, 13-15, 19, and 24-33 remain pending.
	After review of applicant’s remarks and amendments to claims, examiner agrees with the amendments and the prior objections to claims 19 and 21 have been withdrawn.
	After review of applicant’s remarks and amendments to claims, examiner agrees
with the amendments and the prior claim interpretation of claim 14 is positively recited. Claim 14 no longer invokes 35 USC §112(f) due to the amendment. Hence, the prior USC §112(f) interpretation of claim 14 has been withdrawn.
	After review of applicant’s remarks and amendments to claims in light of the USC §112(f) interpretation discussed above, examiner agrees with the applicants remarks and the 35 USC § 112(b) rejection of claim 14 is now moot because the claim no longer invokes 35 USC §112(f). Similarly, the 35 USC § 112(b) rejection of claim 5 is now moot because the claim has been cancelled.
	After review of applicant’s remarks and amendments to claims, examiner agrees with the applicants remarks regarding rejections under 35 USC § 112(d). The 35 USC § 112(d) rejection of claim 3 is now moot because the claim has been cancelled. Additionally, the 35 USC § 112(d) rejection of claim 15 has been withdrawn in light of the amendments to claim 15 and claim 13 (upon which claim 15 depends).
	After review of applicant’s remarks and amendments to claims, examiner agrees with the applicants remarks regarding the rejection under 35 USC § 101. The 35 USC § 101 rejections of claim 1 and claim 13 have been withdrawn.
	Regarding the rejection under 35 USC § 102 of claim 23 is moot in light of the cancellation of the claim. Similarly, the rejections under 35 USC § 103 of claims 2, 5-7, 9 and 18 are all also moot in light of cancellation of the claims. Hence, the rejections to these claims have been withdrawn.

Claim Rejections - 35 USC § 112
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, the claim recites the limitation “the ultrasound transducer has a planar transmitting face having a width that is large compared with that of traditional focused ultrasound transducers.” The term “large” in claim 27 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Upon review of the specification, applicant provides “The transducer 2 is an unfocused transducer, without any acoustical lens. It has considerably larger dimensions than many prior-art focused transducers or array transducers—e.g. a circular disc with diameter 10 mm. It generates a uniform beam with substantially constant cross section in the depth direction—e.g. a cylindrical beam with diameter of approximately 10 mm, in the near field” [0527]. It is unclear, based on both the disclosure (“considerably larger”) and the claim as drafted (“large compared with”), to the degree of the width of the transmission face. One of ordinary skill in the art would be unable to determine if “large” is claiming a width that is an order of magnitude wider or is merely 1 mm wider. Hence, the width of the planar transmitting face has been rendered indefinite by use of the limitation “large compared with that of traditional focused ultrasound transducers”. For the purposes of examination, a transducer whose transmitting face width is greater than 10 mm is interpreted as “large compared with that of traditional ultrasound transducers.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, 13-14, 19, 24, 27, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Daigle et al (US2009/0326379 A1, 2009-12-31) (hereinafter “Daigle”) as provided by applicant, in view of Kliot et al (US2006/0100530 A1, 2006-05-11) (hereinafter “Kliot”).
Regarding claim 1, Daigle teaches a method for monitoring a characteristic of blood flow in a vertebrate animal subject (“A method of producing a Doppler velocity image” [clm 1], [0019]; “measuring and displaying blood flow data” [0026]), the method comprising: 
transmitting unfocussed plane-wave ultrasound pulses into the subject from an ultrasound transducer (“The use of unfocused transmissions (for example, plane waves) is described for quantitative imaging using spectral Doppler processing” [0018], figs. 2, 4-5 and assoc par; “a transducer element or head 20” [0060], fig. 1 and assoc par.); 
receiving reflections of the ultrasound pulses at the ultrasound transducer (“receiving scattered and reflected ultrasonic signals on a transducer array in response to the emission” [0019]; “Backscattering of the transmit beam 42 results in reflected waves returning to all of the transmitter/receivers 22 in the transducer head 20” [0062], fig. 1 and assoc par); 
generating a time series of pulse-Doppler response signals from the received reflections (“Color Flow Doppler requires the acquisition of a rapid sequence of identical transmit-receive events, or “ensemble”, to detect and quantify motion by various means” [0011]; “processing the received ultrasonic signals to extract information to construct a Doppler velocity signal corresponding to at least one point in the medium” [clm 1], [0019]; an ensemble of transmit-receive events in rapid sequence (i.e. time series) may be implemented, wherein the received ultrasonic signals at each ensemble event (i.e. pulse-Doppler response signals) are used to derive Doppler velocity signals [see fig. 2 reproduced below]);

    PNG
    media_image1.png
    198
    584
    media_image1.png
    Greyscale

Doppler ensemble (i.e. time-series pulse Doppler) wave transmitted to patient (Daigle fig. 2)
selecting a depth or depth range at which to monitor a characteristic of blood flow within the subject (“the depth range needed for the mapped data region is dependent on the duration of the transmit pulse generated. Longer transmit pulses will excite the image point for a longer period of time, generating echo signals that extend over a larger depth span” [0132], fig. 11 and assoc par; “The data can be combined to estimate the flow direction and the flow velocity independently,” [0077]; the operator may change the depth being imaged by changing the duration of the transmit pulse and use the collected echoes to derive flow velocity or flow direction (i.e. characteristics of blood flow)); 
identifying a set of one or more heartbeats (“maximum flow velocity detected during one or more cardiac cycles may be computed and mapped” [0106]; examiner interprets the detection of multiple “maximum flow” velocities as events used to distinguish heartbeats); 
processing the pulse-Doppler response signals from the selected depth or depth range to determine values of the characteristic of blood flow within the subject, over time, for the selected depth or depth range, wherein the values of the characteristic of blood flow are determined over heartbeats (“processing the received ultrasonic signals to extract information to construct a Doppler velocity signal corresponding to at least one point in the medium” [clm 1], [0019]; “Unfocused transmissions permit processing the data using spectral Doppler methods ... Flow (and possibly also tissue motion) can then be quantified at each point using any one of a number of parameters characterizing the spectrum, or its variation over time” [0113]; blood flow is derived at a point in the medium (i.e. the selected depth) to measure the magnitude of the velocity and the flow direction (i.e. characteristics of blood flow) over time),
but Daigle fails to explicitly teach a single-element transducer fastened to the subject, heartbeats that satisfy a quality criterion, and the alert signaled after blood flow satisfies a predetermined alert criterion.
	However, in the same field of endeavor, Kliot teaches a “method for long term monitoring of embolic events in the bloodstream” ([clm 2]), further teaching
	transmitting ultrasound pulses into the subject from a single-element ultrasound transducer that is fastened to the subject (“Blood flow and blood flow anomaly detection and monitoring is preferably accomplished using an ambulatory ultrasound source/receiver system that may be mounted on or applied to a patient's skull, neck, leg, trunk or the like” [0032]; “Doppler ultrasound techniques may be used to acquire data relating to blood flow velocity and ICP and may be used, as well, to detect stenoses, vasospasm, emboli and other blood flow anomalies” [0034]; “single acoustic transducer, or a singer acoustic transducer array may be operated both as a source and a detector,” [0068]; a single acoustic tranducer (i.e. a single-element ultrasound transducer) is mounted to the patient to monitor blood flow via Doppler ultrasound techniques [see figs. 1, 4 reproduced below]);

    PNG
    media_image2.png
    937
    486
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    324
    479
    media_image3.png
    Greyscale

A single acoustic transducer transmits ultrasound to the subject (fig. 4) while fastened at a position on the patient’s body (fig. 1, filled) (Kliot figs. 1, 4, annotated)
	receiving reflections of the ultrasound pulses at the single-element ultrasound transducer (“single acoustic transducer, or a singer acoustic transducer array may be operated both as a source and a detector,” [0068]; the single acoustic transducer may transmit ultrasound as a source and receive the reflections as a detector); 
	generating a time series of pulse-Doppler response signals from the received reflections (“Doppler ultrasound techniques measure the frequency shift (the “Doppler Effect”) of reflected sound, which indicates the velocity of the reflecting material” [0007]; “Range-Doppler processing provides a useful decomposition of the spatial and temporal (i.e. Doppler) scattering properties of the target of interest. Sensor time series data are divided into frames, often overlapped,” [0080]; Doppler technique is in time series, transducer receives reflected sound and processes the frequency shift (i.e. pulse-Doppler response signals)); 
	selecting a depth or depth range at which to monitor a characteristic of blood flow within the subject (“Blood flow velocities from the cerebral arteries, carotid arteries, the basilar and the vertebral arteries can be sampled by altering the transducer location and angle, and the instrument's depth setting” [0008]; “the user manually manipulates the transducer so that it insonifies different portions of the cerebral architecture, and electronically steers the depth along the transducer beam axis” [0083]; the user is able to alter the instruments depth setting by electronically steering the depth);
	identifying a set of one or more heartbeats that satisfy a quality criterion (“Systems of the present invention for monitoring blood flow parameter and blood flow anomaly events preferably provide trend analysis and data display features. One suitable output display provides: (1) one or more trace(s) of embolic events over a “long term” period of time of at least several minutes and up to several hours or days to illustrate trends in patient embolic activity; (2) a trace of “instantaneous” or “short term” flow anomalies, determined over several cardiac cycles;” [0064]; “These flow velocity gradients may be calculated within the associated controller component by measuring the Doppler shift along all of the points insonified at a given moment by the transducer to provide a real-time calculation of the local gradient of the flow velocity” [0084]; cardiac cycles (i.e. heartbeats) can be monitored over time (e.g. long term, short term, or both) and identified based on blood flow parameters, and further processing of the ultrasound data derives flow velocity gradients (i.e. quality criteria) [0057]-[0065]); 
	processing the pulse-Doppler response signals from the selected depth or depth range to determine values of the characteristic of blood flow within the subject, over time, for the selected depth or depth range, wherein the values of the characteristic of blood flow are determined over those heartbeats that satisfy the quality criterion (“Doppler ultrasound techniques may be used to acquire data relating to blood flow velocity and ICP and may be used, as well, to detect stenoses, vasospasm, emboli and other blood flow anomalies” [0034]; “Exemplary acoustic data that may be used to determine blood flow parameters and anomalies …values for or changes in the primary and/or other maxima and/or minima amplitudes of an acoustic signal within a cardiac and/or respiratory cycle; values for or changes in ratios of the maximum and/or minimum amplitude to that of the mean or variance or distribution of subsequent signals within a cardiac cycle, values for or changes in temporal or spatial variance of scattered or emitted signals at different times in the same target location” [0058]; blood flow velocity is calculated via Doppler ultrasound techniques for multiple cardiac cycles (e.g. values or changes of signals at different times in the same location) and the results (i.e. velocities) are processed in the cardiac cycles with the blood flow patterns and anomalies (e.g. stenoses, emboli, etc.) of interest [0057]-[0065]); and
	detecting when one or more of the determined values of the characteristic of blood flow satisfies a2Response to Non-Final Office Action dated 1/10/22U.S. Application 16/967,929 Docket No. DEH0197USpredetermined alert criterion, and, in response, signalling an audible or visual alert (“Device 20 may be programmed or programmable to incorporate threshold limits or value ranges and data processing routines activating an alarm or notification, locally or remotely, when acquired data exceeds a programmed limit or falls outside a predetermined range” [0051]; “Anomalies may trigger an alarm or notification to provide monitoring information and alert the user or a monitoring professional that a blood flow anomaly has occurred” [0063]; when data related to the anomaly exceeds a programmed limit (i.e. predetermined alert criterion) an alarm is triggered).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Daigle with a single-element transducer fastened to the subject, heartbeats that satisfy a quality criterion, and the alert signaled after blood flow satisfies a predetermined alert criterion as taught by Kliot. High quality Doppler imaging is more technically difficult than echographic imaging because backscattering from blood is very weak compared to tissue (Daigle [0013]). Modifying the method as claimed may facilitate long term monitoring of blood flow parameters, events and anomalies (Kliot [0019]). Furthermore, this design enables early notification of medical personnel of a blood flow anomaly, thereby greatly increasing the chances of a successful outcome (Kliot [0038]).
Regarding claim 10, Daigle in view of Kliot teaches the method of claim 1,
Daigle further teaches processing each pulse-Doppler response signal to determine, from the respective pulse-Doppler response signal, for a depth or depth range, a respective sequence of spatial- maximum velocity values over time for blood flowing through a respective region at the respective depth or depth range (“maximum flow velocity detected during one or more cardiac cycles may be computed and mapped” [0106], figs. 5-6 and assoc par; “the depth range needed for the mapped data region is dependent on the duration of the transmit pulse generated. Longer transmit pulses will excite the image point for a longer period of time, generating echo signals that extend over a larger depth span of the RF memory.” [0132]; the probe transmits ultrasound and calculates the maximum blood flow velocity for multiple cardiac cycles (i.e. values over time), which can then be mapped over the entire capture sequence [see fig. 6 reproduced below]);

    PNG
    media_image4.png
    191
    481
    media_image4.png
    Greyscale

Diagram of parameters of interest (e.g. peak velocity) may map flow characteristics over the capture sequence (Daigle fig. 6)
but Daigle fails to explicitly teach a plurality of depths or common time periods across the plurality of depths.
However, in the same field of endeavor, Kliot teaches processing each pulse-Doppler response signal to determine, from the respective pulse-Doppler response signal, for each of a plurality of depths or depth ranges, a respective sequence of spatial- maximum velocity values over time for blood flowing through a respective region at the respective depth or depth range, wherein the sequences comprise spatial-maximum velocity values for common time periods across the plurality of depths or depth ranges (“values for or changes in the primary and/or other maxima and/or minima amplitudes of an acoustic signal within a cardiac and/or respiratory cycle; values for or changes in ratios of the maximum and/or minimum amplitude to that of the mean or variance or distribution of subsequent signals within a cardiac cycle, values for or changes in temporal or spatial variance of scattered or emitted signals at different times in the same target location and/or at the same time in different target locations” [0058]; “the user manually manipulates the transducer …, and electronically steers the depth along the transducer beam axis” [0083]; spatial variance at different target locations at the same time (i.e. common time periods across the plurality of depths - wherein “different locations” are interpreted as a plurality of depths) can be used to derive maxima over cardiac cycles, which are used to calculate maximum velocities (i.e. sequence of spatial- maximum velocity values) [0057]-[0059] [see claim 1 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the modified combination of references above with a plurality of depths and common time periods across the plurality of depths as taught by Kliot. High quality Doppler imaging is more technically difficult than echographic imaging because backscattering from blood is very weak compared to tissue (Daigle [0013]). Modifying the method as claimed may facilitate long term monitoring of blood flow parameters, events and anomalies (Kliot [0019]). Furthermore, this design enables early notification of medical personnel of a blood flow anomaly, thereby greatly increasing the chances of a successful outcome (Kliot [0038]).
Regarding claim 13, Daigle teaches a system for monitoring a characteristic of blood flow in a vertebrate animal subject (“an ultrasound imaging method and system that performs all signal processing and image formation” [0022], figs. 7-8 and assoc par; “measuring and displaying blood flow data” [0026]), the system comprising: 
a controller (“The host computer 72 has a user interface and control 78,” [0117], fig. 7 and assoc par), wherein the controller is configured to: 
control the ultrasound transducer to transmit unfocussed plane-wave ultrasound pulses, into the subject (“the computer is used only for the user interface and some system control” [0023]; “The use of unfocused transmissions (for example, plane waves) is described for quantitative imaging” [0018], figs. 2, 4-5 and assoc par; “a host computer 72 coupled via a PCI-express 74 to a multi-channel transceiver and data acquisition system 76…The multi-channel transceiver and data acquisition system 76 hardware are coupled to an ultrasound transducer 86 that is used to image a region 88 in an acoustic medium 90” [0117]; the ultrasound transducer is controlled by the user via the user interface of the computer [0100]-[0117] [see claim 1 rejection; fig. 7 reproduced below]); 

    PNG
    media_image5.png
    513
    525
    media_image5.png
    Greyscale

The host computer 72 (i.e. controller) is coupled to the ultrasound transducer 86 via data acquisition system 76, wherein computer controls transmission of ultrasound (Daigle fig. 7)
sample reflections of the ultrasound pulses received at the ultrasound transducer (“receiving scattered and reflected ultrasonic signals on a transducer array in response to the emission” [0019]; “Backscattering of the transmit beam 42 results in reflected waves returning to all of the transmitter/receivers 22 in the transducer head 20” [0062], fig. 1 and assoc par); 
generate a time-series of pulse-Doppler response signals from the received reflections (“Color Flow Doppler requires the acquisition of a rapid sequence of identical transmit-receive events, or “ensemble”, to detect and quantify motion by various means” [0011]; “processing the received ultrasonic signals to extract information to construct a Doppler velocity signal corresponding to at least one point in the medium” [clm 1], [0019]; [see claim 1 rejection]); 
determine a selection of a tissue depth or depth range at which to monitor a characteristic of blood flow within the subject (“the depth range needed for the mapped data region is dependent on the duration of the transmit pulse generated. Longer transmit pulses will excite the image point for a longer period of time, generating echo signals that extend over a larger depth span” [0132], fig. 11 and assoc par; “The data can be combined to estimate the flow direction and the flow velocity independently,” [0077]; the operator may change the depth being imaged by changing the duration of the transmit pulse and use the collected echoes to derive flow velocity or flow direction (i.e. characteristics of blood flow)); and 
process the pulse-Doppler response signals from the selected depth or depth range to determine values of the characteristic of blood flow within the subject, over time, for the selected depth or depth range (“processing the received ultrasonic signals to extract information to construct a Doppler velocity signal corresponding to at least one point in the medium” [clm 1], [0019]; “Unfocused transmissions permit processing the data using spectral Doppler methods ... Flow (and possibly also tissue motion) can then be quantified at each point using any one of a number of parameters characterizing the spectrum, or its variation over time” [0113]; “The host computer 72 has a user interface and control 78, and a display 80, both coupled to a processor 82 that utilizes the pixel-based application processing software 84.” [0117]; processor 82 comprised within the computer handles processing of the ultrasound reflections to derive blood flow velocities [0122]-[0130] [see claim 1 rejection]);
wherein the controller is further configured to identify a set of one or more heartbeats, and to determine values of the characteristic of blood flow only over those heartbeats (“maximum flow velocity detected during one or more cardiac cycles may be computed and mapped” [0106]; [see claim 1 rejection]),
but Daigle fails to explicitly teach a single-element transducer fastened to the subject, heartbeats that satisfy a quality criterion, and the alert signaled after blood flow satisfies a predetermined alert criterion.
However, in the same field of endeavor, Kliot teaches a system for monitoring a characteristic of blood flow in a vertebrate animal subject (“a system for long term monitoring of least one of the following physiological parameters:…, heart rate,” [clm 1]), the system comprising:
a single-element ultrasound transducer, for fastening to the subject (“Blood flow and blood flow anomaly detection and monitoring is preferably accomplished using an ambulatory ultrasound source/receiver system that may be mounted on or applied to a patient's skull, neck, leg, trunk or the like” [0032]; “single acoustic transducer, or a singer acoustic transducer array may be operated both as a source and a detector,” [0068]; [see claim 1 rejection]);
	a controller (“The patient data recording and storage device has robust data storage capacity and may have data processing, analytical and display capabilities” [0021]; “data acquired may be processed in device 20 to determine heart rate” [0051], figs. 2-3 and assoc par; recording and storage device 20 (i.e. controller) performs data analysis via data analysis device [see fig. 2 reproduced below]), wherein the controller is configured to: 

    PNG
    media_image6.png
    594
    617
    media_image6.png
    Greyscale

Patient Data Recording and Storage Device 20 is programmed via input device 30 to receive ultrasound data (boxed) and then process the ultrasound data (Kliot fig. 2, annotated)
	control the single-element ultrasound transducer to transmit ultrasound pulses, into the subject (“Data acquisition times and patterns may be programmed or programmable via the data recording and storage device 20” [0049], fig. 2 and assoc par; “single acoustic transducer, or a singer acoustic transducer array may be operated both as a source and a detector,” [0068]; the data recording and storage device 20 (i.e. controller) may be programmed for system control of transducer, and to acquire and process the ultrasound data [0049]-[0056] [see claim 1 rejection]); 
	sample reflections of the ultrasound pulses received at the single-element ultrasound transducer (“single acoustic transducer, or a singer acoustic transducer array may be operated both as a source and a detector,” [0068]; [see claim 1 rejection]); 
	generate a time-series of pulse-Doppler response signals from the received reflections (“Doppler ultrasound techniques measure the frequency shift (the “Doppler Effect”) of reflected sound, which indicates the velocity of the reflecting material” [0007]; “Range-Doppler processing provides a useful decomposition of the spatial and temporal (i.e. Doppler) scattering properties of the target of interest. Sensor time series data are divided into frames, often overlapped,” [0080]; [see claim 1 rejection]);  
	determine a selection of a tissue depth or depth range at which to monitor a characteristic of blood flow within the subject (“Blood flow velocities from the cerebral arteries, carotid arteries, the basilar and the vertebral arteries can be sampled by altering the transducer location and angle, and the instrument's depth setting” [0008]; “the user manually manipulates the transducer so that it insonifies different portions of the cerebral architecture, and electronically steers the depth along the transducer beam axis” [0083]; [see claim 1 rejection]); and 
	process the pulse-Doppler response signals from the selected depth or depth range to determine values of the characteristic of blood flow within the subject, over time, for the selected depth or depth range (“Doppler ultrasound techniques may be used to acquire data relating to blood flow velocity and ICP and may be used, as well, to detect stenoses, vasospasm, emboli and other blood flow anomalies” [0034]; “Exemplary acoustic data that may be used to determine blood flow parameters and anomalies …values for or changes in the primary and/or other maxima and/or minima amplitudes of an acoustic signal within a cardiac and/or respiratory cycle; values for or changes in ratios of the maximum and/or minimum amplitude to that of the mean or variance or distribution of subsequent signals within a cardiac cycle, values for or changes in temporal or spatial variance of scattered or emitted signals at different times in the same target location” [0058]; [see claim 1 rejection]);
	wherein the controller is further configured to identify a set of one or more heartbeats that satisfy a quality criterion, and to determine values of the characteristic of blood flow only over those heartbeats that satisfy the quality criterion (“Systems of the present invention for monitoring blood flow parameter and blood flow anomaly events preferably provide trend analysis and data display features. One suitable output display provides: (1) one or more trace(s) of embolic events over a “long term” period of time of at least several minutes and up to several hours or days to illustrate trends in patient embolic activity; (2) a trace of “instantaneous” or “short term” flow anomalies, determined over several cardiac cycles;” [0064]; “These flow velocity gradients may be calculated within the associated controller component by measuring the Doppler shift along all of the points insonified at a given moment by the transducer to provide a real-time calculation of the local gradient of the flow velocity” [0084]; [see claim 1 rejection]); and 
	wherein the controller is further configured to detect when one or more of the determined values of the characteristic of blood flow satisfies a predetermined alert criterion, and, in response, to signal an audible or visual alert ((“Device 20 may be programmed or programmable to incorporate threshold limits or value ranges and data processing routines activating an alarm or notification, locally or remotely, when acquired data exceeds a programmed limit or falls outside a predetermined range” [0051]; “Anomalies may trigger an alarm or notification to provide monitoring information and alert the user or a monitoring professional that a blood flow anomaly has occurred” [0063]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by Daigle with a single-element transducer fastened to the subject, heartbeats that satisfy a quality criterion, and the alert signaled after blood flow satisfies a predetermined alert criterion as taught by Kliot. High quality Doppler imaging is more technically difficult than echographic imaging because backscattering from blood is very weak compared to tissue (Daigle [0013]). Modifying the system as claimed may facilitate long term monitoring of blood flow parameters, events and anomalies (Kliot [0019]). Furthermore, this design enables early notification of medical personnel of a blood flow anomaly, thereby greatly increasing the chances of a successful outcome (Kliot [0038]).
Regarding claim 14, Daigle in view of Kliot teaches the system of claim 13,
but Daigle fails to explicitly teach a fastener or adhesive layer.
However, in the same field of endeavor, Kliot teaches a fastener or an adhesive layer that is configured to fasten the single-element ultrasound transducer to the subject (“monitoring of a carotid artery that traverses the neck is provided using a portable ultrasound transducer mounted on an elastic band attachable around a subject's neck” [0035], fig. 1 and assoc par; “single acoustic transducer, … may be operated both as a source and a detector,” [0068]; a single ultrasound transducer (i.e. single-element ultrasound transducer) may be mounted (i.e. fastened) to the patient in various locations using an elastic band [see claim 1, 13 rejections]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by the modified combination of references above with the fastener as taught by Kliot. High quality Doppler imaging is more technically difficult than echographic imaging because backscattering from blood is very weak compared to tissue (Daigle [0013]). Modifying the system as claimed may facilitate long term monitoring of blood flow parameters, events and anomalies (Kliot [0019]).
Regarding claim 19, Daigle in view of Kliot teaches the system of claim 13, 
wherein Daigle further teaches a display device, wherein the controller is further configured to display values of the characteristic of blood flow on the display device (“generating on a display device the Doppler velocity image from the processed Doppler velocity signal” [clm 4]; “acoustic information can be used for one or more of the following, including, but not limited to, measuring and displaying spatial data, measuring and displaying temporal data, measuring and displaying blood flow data” [0026]; “The host computer 72 has a user interface and control 78, and a display 80, both coupled to a processor 82 that utilizes the pixel-based application processing software 84.” [0117], fig. 7 and assoc par).
Regarding claim 24, Daigle in view of Kliot teaches the system of claim 13,
wherein Daigle further teaches the controller is configured to receive, from a human operator, an input identifying the selected depth or depth range (“the computer is used only for the user interface and some system control” [0023]; “the depth range needed for the mapped data region is dependent on the duration of the transmit pulse generated. Longer transmit pulses will excite the image point for a longer period of time, generating echo signals that extend over a larger depth span” [0132], fig. 11 and assoc par; examiner interprets the operator selects the scanning depth based on transmit pulse duration [see claim 13 rejection]).
	Although Daigle teaches all the limitations of claim 24 as shown above, if in an interpretation, one argues (or interprets differently) that Daigle does not teach the controller is configured to receive, from a human operator, an input identifying the selected depth or depth range, below is an alternative rejection in addition to the above.
	In the same field of endeavor, Kliot teaches the controller is configured to receive, from a human operator, an input identifying the selected depth or depth range (“Blood flow velocities from the cerebral arteries, carotid arteries, the basilar and the vertebral arteries can be sampled by altering the transducer location and angle, and the instrument's depth setting” [0008]; “the user manually manipulates the transducer so that it insonifies different portions of the cerebral architecture, and electronically steers the depth along the transducer beam axis” [0083]; the user controls the transducer and electronically steers the depth (i.e. controller receives input to select depth) [see claim 13 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by the modified combination of references above with operator depth selection as taught by Kliot. High quality Doppler imaging is more technically difficult than echographic imaging because backscattering from blood is very weak compared to tissue (Daigle [0013]). Modifying the method as claimed may facilitate long term monitoring of blood flow parameters, events and anomalies (Kliot [0019]). Furthermore, this design enables early notification of medical personnel of a blood flow anomaly, thereby greatly increasing the chances of a successful outcome (Kliot [0038]). Furthermore, this design enables early notification of medical personnel of a blood flow anomaly, thereby greatly increasing the chances of a successful outcome (Kliot [0038]).
Regarding claim 27, Daigle in view of Kliot teaches the system of claim 13, 
wherein the characteristic of blood flow is any of: a spatial-maximum velocity; a time-average of a spatial-maximum velocity; a peak systolic velocity; an end diastolic velocity; a pulsatile index; or a resistive index (“Alternatively, a new kind of image representing a flow map over a full cardiac cycle could be displayed. For example, maximum flow velocity detected during one or more cardiac cycles may be computed and mapped” [0106], figs. 1-3, 6 and assoc par; maximum flow velocity (i.e. spatial-maximum velocity) can be detected and mapped as a characteristic of the blood flow).
Regarding claim 30, Daigle in view of Kliot teaches the method of claim 1, 
wherein Daigle further teaches selecting the depth or depth range comprises receiving, from a human operator, an input identifying the depth or depth range (“the computer is used only for the user interface and some system control” [0023]; “the depth range needed for the mapped data region is dependent on the duration of the transmit pulse generated. Longer transmit pulses will excite the image point for a longer period of time, generating echo signals that extend over a larger depth span” [0132], fig. 11 and assoc par; [see claim 24 rejection]).
Although Daigle teaches all the limitations of claim 24 as shown above, if in an interpretation, one argues (or interprets differently) that Daigle does not teach selecting the depth or depth range comprises receiving, from a human operator, an input identifying the depth or depth range, below is an alternative rejection in addition to the above.
	In the same field of endeavor, Kliot teaches selecting the depth or depth range comprises receiving, from a human operator, an input identifying the depth or depth range (“Blood flow velocities from the cerebral arteries, carotid arteries, the basilar and the vertebral arteries can be sampled by altering the transducer location and angle, and the instrument's depth setting” [0008]; “the user manually manipulates the transducer so that it insonifies different portions of the cerebral architecture, and electronically steers the depth along the transducer beam axis” [0083]; the user controls the transducer and electronically steers the depth (i.e. controller receives input to select depth) [see claim 13 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the modified combination of references above with operator depth selection as taught by Kliot. High quality Doppler imaging is more technically difficult than echographic imaging because backscattering from blood is very weak compared to tissue (Daigle [0013]). Modifying the method as claimed may facilitate long term monitoring of blood flow parameters, events and anomalies (Kliot [0019]). Furthermore, this design enables early notification of medical personnel of a blood flow anomaly, thereby greatly increasing the chances of a successful outcome (Kliot [0038]). Furthermore, this design enables early notification of medical personnel of a blood flow anomaly, thereby greatly increasing the chances of a successful outcome (Kliot [0038]).
Regarding claim 32, Daigle in view of Kliot teaches the method of claim 1,
wherein Daigle teaches the unfocussed plane- wave ultrasound pulses (“The use of unfocused transmissions (for example, plane waves) is described for quantitative imaging using spectral Doppler processing” [0018], figs. 2, 4-5 and assoc par; [see claim 1 rejection]),
but Daigle fails to explicitly teach fastening a single-element transducer to the skull of the subject.
However, in the same field of endeavor, Kliot teaches the single-element ultrasound transducer is fastened to a skull of the subject, the method comprising transmitting the ultrasound pulses through a suture or a fontanelle of a skull of the subject (an ambulatory ultrasound source/receiver system that may be mounted on or applied to a patient's skull, neck, leg, trunk or the like” [0032], fig. 1 and assoc par; “data acquisition device 10 is intended for mounting on a subject's skull in proximity to a temporal window” [0046]; “single acoustic transducer, … may be operated both as a source and a detector,” [0068]; the single acoustic transducer (i.e. single-element ultrasound transducer) is fastened to the patient’s anatomy using an elastic band and delivers ultrasound through the temporal window (i.e. suture or a fontanelle of a skull) [0045]-[0046] [see claim 1 rejection; fig. 1 reproduced below]).

    PNG
    media_image7.png
    238
    282
    media_image7.png
    Greyscale

The data acquisition device 10 (comprising single-element transducer) is fastened to the skull via elastic band 10’ (boxed) to transmit ultrasound through the temporal window (Kliot fig. 1, annotated)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the modified combination of references above by fastening the transducer to the skull as taught by Kliot. High quality Doppler imaging is more technically difficult than echographic imaging because backscattering from blood is very weak compared to tissue (Daigle [0013]). Furthermore, the diagnostic efficacy of ultrasound imaging depends on spatial and contrast resolution for differentiation and identification of various tissue types, performance capabilities which are typically found only on expensive ultrasound systems with extensive processing capabilities (Daigle [0004]). Use of the Doppler ultrasound techniques as claimed may be used to acquire data relating to blood flow velocity and ICP, and to detect stenoses, vasospasm, emboli and other blood flow anomalies (Kliot [0034]).
Regarding claim 33, Daigle in view of Kliot teaches the method of claim 1, 
but Daigle fails to explicitly teach monitoring the characteristic of blood flow in a neonate or a preterm baby, or in a post-operative patient; or monitoring cerebral circulation; or monitoring microcirculation; or monitoring for sudden blood loss in an emergency setting.
However, in the same field of endeavor, Kliot teaches monitoring the characteristic of blood flow in a neonate or a preterm baby, or in a post-operative patient; or monitoring cerebral circulation; or monitoring microcirculation; or monitoring for sudden blood loss in an emergency setting (“The system may be applied, for example, to children, hikers, at-risk persons with known medical conditions, and ambulatory, as well as bed-ridden, patients” [0025]; “Systems of the present invention may be employed as a highly effective child and infant monitor” [0028]; “Methods and systems of the present invention may be used in a variety of settings, including emergency medicine settings such as ambulances, emergency rooms, intensive care units, and the like, surgical settings, in-patient and out-patient care settings” [0107]; the method may be applied to the at-risk patient populations as described, and also used to derive intracranial pressure (i.e. monitoring cerebral circulation) [0020]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the method taught by the modified combination of references above to the patient populations and applications as taught by Kliot. High quality Doppler imaging is more technically difficult than echographic imaging because backscattering from blood is very weak compared to tissue (Daigle [0013]). Furthermore, the diagnostic efficacy of ultrasound imaging depends on spatial and contrast resolution for differentiation and identification of various tissue types, performance capabilities which are typically found only on expensive ultrasound systems with extensive processing capabilities (Daigle [0004]). Use of the Doppler ultrasound techniques as claimed may be used to acquire data relating to blood flow velocity and ICP, and to detect stenoses, vasospasm, emboli and other blood flow anomalies (Kliot [0034]).

Claims 15, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Daigle in view of Kliot as applied to claim 13 above, and further in view of Banjanin (US6423006 B1, 2002-07-23) (hereinafter “Banjanin”) as provided by applicant.
Regarding claim 15, Daigle in view of Kliot teaches the system of claim 13, 
wherein Daigle further teaches the controller and identifying heartbeats ([see claim 13 rejection]),
but the combination of references above fails to explicitly teach autocorrelation.
However, in the same field of endeavor, Banjanin teaches an ultrasound imaging system ([clm 6]), further teaching an autocorrelation operation from the pulse-Doppler response signals (“the average Velocity at each depth is determined using an MC imaging mode that calculates the first lag autocorrelations of the Doppler data received from the Sequence of Doppler pulses. The results of the autocorrelation calculations may be interpolated to locate a depth having a peak mean Velocity” [col 1, ln 49-55]; “It should also be noted that due to the cardiac cycle, blood flow is more or less pulsatile. This pulsatility has to be taken into account by the CPU during the processing of Velocity peak estimation along depth.” [col 4, ln 16-19]; blood flow velocity is determined using the autocorrelation operation, which CPU (i.e. a controller) pulsatility of blood flow due to cardiac cycle (i.e. determines heartbeats via blood flow velocity derived from autocorrelation))
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by the modified combination of references above with autocorrelation operations as taught by Banjanin. High quality Doppler imaging is more technically difficult than echographic imaging because backscattering from blood is very weak compared to tissue (Daigle [0013]). Modifying the method as claimed may facilitate long term monitoring of blood flow parameters, events and anomalies (Kliot [0019]). Additionally, the modifications eliminate the need for a user to maintain the position in an ultrasound image by tracking the maximum average flow rates in target region (Banjanin [col 4, ln 20-25]). 
Regarding claim 25, Daigle in view of Kliot teaches the system of claim 13, 
but the combination of references above fails to explicitly teach automatically selecting a depth.
However, in the same field of endeavor, Banjanin teaches the controller is configured to automatically select the depth or depth range at which to determine the characteristic of blood flow (“automatically tracking a vessel by determining the location of maximum average blood velocity in a tissue sample” [col 2, ln 9-14]; “Once the average tissue velocity for each depth is calculated, a search is made to determine the maximum average velocity. To track a vessel, it is assumed that the depth of the maximum velocity corresponds to the location of the vessel.” [col 2-3, ln 62-1], figs. 2A-2B, 3 and assoc par; the system comprises a first processor which determines blood velocity at a plurality of depths and selects a depth of maximum velocity to isolate the blood vessel and subsequent processing [see clm 6; figs. 2A-2B reproduced below]).

    PNG
    media_image8.png
    539
    809
    media_image8.png
    Greyscale

The system derives blood flow velocity at multiple depths and automatically selects the depth to perform further analysis (Banjanin figs. 2A, 2B)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by the modified combination of references above with automatic depth selection as taught by Banjanin. There is a need for a mechanism that can automatically track the position of a vessel as it moves with the cardiac cycle or with movement of the patient, and that can reposition over the vessel without user intervention (Banjanin [col 1, ln 32-37]). Modifying the method as claimed may facilitate long term monitoring of blood flow parameters, events and anomalies (Kliot [0019]). Additionally, the modifications eliminate the need for a user to maintain the position in an ultrasound image by tracking the maximum average flow rates in target region (Banjanin [col 4, ln 20-25]). 
Regarding claim 28, Daigle in view of Kliot teaches the system of claim 13, 
wherein Kliot teaches a set of one or more heartbeats that satisfy the quality criterion (“Systems of the present invention for monitoring blood flow parameter and blood flow anomaly events preferably provide trend analysis and data display features. One suitable output display provides: (1) one or more trace(s) of embolic events over a “long term” period of time of at least several minutes and up to several hours or days to illustrate trends in patient embolic activity; (2) a trace of “instantaneous” or “short term” flow anomalies, determined over several cardiac cycles;” [0064]; “These flow velocity gradients may be calculated within the associated controller component by measuring the Doppler shift along all of the points insonified at a given moment by the transducer to provide a real-time calculation of the local gradient of the flow velocity” [0084]; [see claim 13 rejection]),
but the combination of references above fails to explicitly teach the characteristic of blood flow is time- averaged. Applicant should be aware that Kliot does teach “Acquired data may be averaged over programmed or programmable time periods and otherwise processed” ([0051]).
However, in the same field of endeavor, Banjanin teaches wherein the characteristic of blood flow is time- averaged over a set of one or more heartbeats (“a first processor that receives the echo signals and calculates an average velocity at a number of depths, the first processor determining a first depth of tissue having the highest average velocity” [clm 6], figs. 2A-2B and assoc par; “the range of depths in which the search for the maximum average velocity is made can be limited to the range of expected movement of the selected vessel. This range may be marked by a user after observing the vessel for several cardiac cycles” [col 3, ln 23-30]; the blood flow velocity (i.e. characteristic of blood flow) is averaged over the cardiac cycles of interest).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by the modified combination of references above with time-averaging as taught by Banjanin. There is a need for a mechanism that can automatically track the position of a vessel as it moves with the cardiac cycle or with movement of the patient, and that can reposition over the vessel without user intervention (Banjanin [col 1, ln 32-37]). Modifying the method as claimed may facilitate long term monitoring of blood flow parameters, events and anomalies (Kliot [0019]). Additionally, the modifications eliminate the need for a user to maintain the position in an ultrasound image by tracking the maximum average flow rates in target region (Banjanin [col 4, ln 20-25]).
Regarding claim 31, Daigle in view of Kliot teaches the method of claim 1,
wherein Daigle teaches a controller (“The host computer 72 has a user interface and control 78, and a display 80, both coupled to a processor 82” [0117]; [see claim 13 rejection]),
but the combination of references above fails to explicitly teach automatically selecting a depth.
However, in the same field of endeavor, Banjanin teaches wherein selecting the depth or depth range comprises a controller automatically selecting the depth or depth range at which to determine the characteristic of blood flow (“automatically tracking a vessel by determining the location of maximum average blood velocity in a tissue sample” [col 2, ln 9-14]; “Once the average tissue velocity for each depth is calculated, a search is made to determine the maximum average velocity. To track a vessel, it is assumed that the depth of the maximum velocity corresponds to the location of the vessel.” [col 2-3, ln 62-1], figs. 2A-2B, 3 and assoc par; the system determines blood velocity at a plurality of depths and selects a depth of maximum velocity to isolate the blood vessel and subsequent processing [see claim 25 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the modified combination of references above with automatic depth selection as taught by Banjanin. There is a need for a mechanism that can automatically track the position of a vessel as it moves with the cardiac cycle or with movement of the patient, and that can reposition over the vessel without user intervention (Banjanin [col 1, ln 32-37]). Modifying the method as claimed may facilitate long term monitoring of blood flow parameters, events and anomalies (Kliot [0019]). Additionally, the modifications eliminate the need for a user to maintain the position in an ultrasound image by tracking the maximum average flow rates in target region (Banjanin [col 4, ln 20-25]). 

Claims 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Daigle in view of Kliot as applied to claim 13 above, and further in view of Rothberg et al (US2017/0360415 A1, 2017-12-21) (hereinafter “Rothberg”).
Regarding claim 26, Daigle in view of Kliot teaches the system of claim 13,  
but the combination of references above fails to explicitly teach a larger transmitting face (in light of interpretation from 35 USC § 112(b) section).
However, in the same field of endeavor, Rothberg teaches a system comprising a multi-modal ultrasound probe configured to operate in a plurality of operating modes ([abst.]), further teaching the ultrasound transducer has a planar transmitting face having a width that is large compared with that of traditional focused ultrasound transducers (“an array having an aperture (determined by the width and height of the array) that allows for both shallow and deep scans to be performed... Examples include all combinations of 1 cm, 2 cm, 3 cm, 4 cm, 5 cm in the azimuth direction and 1 cm, 2 cm, 3 cm, 4 cm, 5 cm in the elevation direction.” [0051]; “The array may be substantially flat, in that the substrate may lack curvature” [0097]; the flat array (i.e. planar transmitting face) may have an aperture based on the height and width of the array that is at least greater than 1 cm wide [0051]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by the modified combination of references above with the width and geometry of the transducer array as taught by Rothberg. High quality Doppler imaging is more technically difficult than echographic imaging because backscattering from blood is very weak compared to tissue (Daigle [0013]). Modifying the method as claimed may facilitate long term monitoring of blood flow parameters, events and anomalies (Kliot [0019]). Furthermore, multiple conventional ultrasound probes can be replaced by the ultrasound device as claimed, and medical professionals may use a single universal ultrasound probe to perform multiple imaging tasks instead of having to use multiple conventional ultrasound probes each having limited applicability (Rothberg [0033]).
Regarding claim 29, Daigle in view of Kliot teaches the system of claim 13, 
wherein Kliot teaches the single-element transducer, controller and pulse-Doppler response signals ([see claim 13 rejection]),
but the combination of references above fails to explicitly teach detecting displacement of the transducer relative to the subject.
However, in the same field of endeavor, teaches Rothberg teaches detecting displacement of the transducer, relative to the subject, from the pulse-Doppler response signals (“ultrasound devices … may be used for Doppler imaging—that is, in a Doppler mode” [0040]; “the ultrasonic transducers in probe 100 may be configured to image the subject at or about a point 109, also labeled P2, located at a depth D2 (e.g., 15-20 cm) from the subject's skin. When operating in a second mode, associated with a second frequency range (e.g., 6-8 MHz), the ultrasonic transducers in probe 100 may be configured to image the subject at or about a point 107, also labeled P1, located at a depth D1 (e.g., 1-5 cm) from the subject's skin” [0046], fig. 1A and assoc par; the probe is capable of using Doppler ultrasound to determine the distance of the probe (i.e. displacement) from various points in the subject [see fig. 1A reproduced below]).

    PNG
    media_image9.png
    807
    452
    media_image9.png
    Greyscale

The ultrasound probe 100 can determine the displacement between the probe and the subject at various points (Rothberg fig. 1A)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by the modified combination of references above by detecting the displacement of the transducer as taught by Rothberg. High quality Doppler imaging is more technically difficult than echographic imaging because backscattering from blood is very weak compared to tissue (Daigle [0013]). Modifying the method as claimed may facilitate long term monitoring of blood flow parameters, events and anomalies (Kliot [0019]). Furthermore, multiple conventional ultrasound probes can be replaced by the ultrasound device as claimed, and medical professionals may use a single universal ultrasound probe to perform multiple imaging tasks instead of having to use multiple conventional ultrasound probes each having limited applicability (Rothberg [0033]).

Response to Arguments
Applicant’s arguments, see p.8-10, filed 5/10/2022, with respect to the rejections of claims 1 and 13 under 35 U.S.C. § 103 in view of Daigle and Kliot have been fully considered. However, the arguments are not persuasive.  The rejection under 35 U.S.C. § 103 in view of Daigle and Kliot is ultimately sustained. New grounds of rejection are made in view of in light of the amendments to the claims. Regarding claims 1 and 13, applicant argues:
	Daigle discloses an ultrasound imaging system comprising a plurality of transmitters / receivers. An example can be seen in Figure 1 of Daigle. 
	Daigle therefore does not disclose a single-element transducer. This is acknowledged by the Examiner. 
	Furthermore, however, Daigle also does not disclose "selecting a depth or depth range at which to monitor a characteristic of bloodflow within the subject", as claimed in amended claim 1, nor to "determine a selection of a tissue depth or depth range at which to monitor a 
characteristic of blood flow within the subject" as recited in amended claim 13. 
	Daigle also does not disclose a "quality criterion" and to "determine values of the characteristic of blood flow only over those heartbeats that satisfy the quality criterion", as recited in the amended claims. 
	The Examiner asserts that "spectral parameters" in Daigle are analogous to the "quality metric", however Applicant submits that the parameters disclosed in Daigle give no indication of the quality of each identified heartbeat, and therefore cannot provide a quality metric as claimed. Furthermore, Daigle does not disclose a method in which a quality metric (nor even the spectral parameters) is used for "identifying a set of one or more heartbeats that satisfy a quality criterion" and wherein the values of the characteristic of blood flow (for a selected depth or depth range) "are determined over those heartbeats that satisfy the quality criterion". 
	Kliot discloses systems and methods for long-term monitoring of a patient. Kliot uses Doppler ultrasound to measure various parameters, including blood flow velocity ([0020], [0060], Figure 1). 
	However, as with Daigle, Kliot also does not disclose identifying a set of one or more heartbeats that satisfy a quality criterion, nor "processing the pulse-Doppler response signals from the selected depth or depth range to determine values of the characteristic of blood flow within the subject, over time, for the selected depth or depth range, wherein the values of the characteristic of blood flow are determined over those heartbeats that satisfy the quality criterion", as claimed. 
	These steps in claim 1 (and the corresponding aspects of claim 13) allow the values of the characteristic of blood flow to be calculated only for heartbeats which are determined to be valid using the quality criterion, thereby improving the reliability of the determined values  
(cf. page 9, line 37 - page 10, line 11 of the description). 
	If one were to combine Daigle and Kliot, the skilled person would not arrive at a method as claimed in amended claim 1, since the features identified above are not taught or suggested by either reference.

Examiner agrees that Daigle does not teach a “single-element transducer” or “heartbeats that satisfy a quality criterion” as argued by applicant. However, Kliot does teach identifying a set of one or more heartbeats that satisfy a quality criterion (“Systems of the present invention for monitoring blood flow parameter and blood flow anomaly events preferably provide trend analysis and data display features. One suitable output display provides: (1) one or more trace(s) of embolic events over a “long term” period of time of at least several minutes and up to several hours or days to illustrate trends in patient embolic activity; (2) a trace of “instantaneous” or “short term” flow anomalies, determined over several cardiac cycles;” [0064]; “These flow velocity gradients may be calculated within the associated controller component by measuring the Doppler shift along all of the points insonified at a given moment by the transducer to provide a real-time calculation of the local gradient of the flow velocity” [0084]; [see claim 1, 13 rejections]), as well as "processing the pulse-Doppler response signals from the selected depth or depth range to determine values of the characteristic of blood flow within the subject, over time, for the selected depth or depth range, wherein the values of the characteristic of blood flow are determined over those heartbeats that satisfy the quality criterion" (“Doppler ultrasound techniques may be used to acquire data relating to blood flow velocity and ICP and may be used, as well, to detect stenoses, vasospasm, emboli and other blood flow anomalies” [0034]; “Exemplary acoustic data that may be used to determine blood flow parameters and anomalies …values for or changes in the primary and/or other maxima and/or minima amplitudes of an acoustic signal within a cardiac and/or respiratory cycle; values for or changes in ratios of the maximum and/or minimum amplitude to that of the mean or variance or distribution of subsequent signals within a cardiac cycle, values for or changes in temporal or spatial variance of scattered or emitted signals at different times in the same target location and/or at the same time in different target locations” [0058]; [see claim 1, 13 rejections]).
Kliot teaches the identification of the characteristic of blood flow (i.e. flow velocity) over heartbeats which satisfy the quality criterion, by measuring the Doppler shift along all of the points insonified at a given moment by the transducer to provide a real-time calculation of the local gradient of the flow velocity. This calculation can be performed at different times over multiple cardiac cycles; the calculated gradients may then be compared to isolate changes in the gradient (i.e. values for or changes in ratios of the maximum and/or minimum amplitude to that of the mean or variance or distribution of subsequent signals within a cardiac cycle) to further investigate blood flow anomalies (Kliot [0058]-[0060]).
	In light of the applicant’s remarks and the new matter introduced in the
amendments to the claims, the examiner has provided new grounds of rejection under
35 U.S.C. §103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793 

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793